UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              7/9/21
FRANCISCO ALVAREZ,
               Plaintiff,                           20-CV-4950 (BCM)
       -against-
                                                    ORDER
ANDREW SAUL, Commissioner of Social
Security,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       For the reasons stated during today's telephonic conference, the Commissioner shall file a

letter no later than 5:00 p.m. on July 12, 2021, updating the Court and plaintiff as to the status

of proceedings on remand.

Dated: New York, New York
       July 9, 2021
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
